[Cite as In re Estate of Adams, 2019-Ohio-4319.]


                                    IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                       GEAUGA COUNTY, OHIO


 IN THE MATTER OF:                                 :       MEMORANDUM OPINION

 THE ESTATE OF ERNEST J. ADAMS                     :
                                                           CASE NO. 2019-G-0209


 Civil Appeal from the Geauga County Court of Common Pleas, Probate Division, Case
 No. 2017 PE 000390.

 Judgment: Appeal dismissed.


 Joseph A. Zannieri, Summit Professional Building, 85 Benedict Avenue, Suite 102,
 Norwalk, OH 44857 (For Plaintiff-Appellant, Kenneth J. Adams).



MARY JANE TRAPP, J.

         {¶1}   Appellant, Kenneth J. Adams, through counsel, filed an appeal from a May

3, 2019 entry of Geauga County Court of Common Pleas, Probate Division.

         {¶2}   Kenneth Adams applied to administer the estate of his father, Ernest J.

Adams. He attempted to file a copy of Ernest Adams’ California Last Will and Testament

with the trial court. In a May 3, 2019 entry, the trial court gave Kenneth until June 5, 2019,

to obtain and file the original will with the court. The trial court also stated that if the

original will was not filed by that date, the “case will be closed.” The instant appeal

ensued.

         {¶3}   On August 27, 2019, this court ordered Kenneth Adams to show cause why

the appeal should not be dismissed since there does not appear to be a final appealable

order.    In his response, Kenneth Adams posits that the entry on appeal affects a
substantial right because the “estate is effectively closed, barring the Adams sons’

inheritance.”

       {¶4}     Initially, we must determine whether there is a final, appealable order, as

this court may entertain only those appeals from final judgments or orders. Noble v.

Colwell, 44 Ohio St. 3d 92, 96 (1989). According to Section 3(B)(2), Article IV of the Ohio

Constitution, a judgment of a trial court can be immediately reviewed by an appellate court

only if it constitutes a “final order” in the action. Germ v. Fuerst, 11th Dist. Lake No. 2003-

L-116, 2003-Ohio-6241, ¶ 3. If a lower court’s order is not final, then an appellate court

does not have jurisdiction to review the matter, and the matter must be dismissed. Gen.

Acc. Ins. Co. v. Ins. Co. of N. Am., 44 Ohio St. 3d 17, 20 (1989). For a judgment to be

final and appealable, it must satisfy the requirements of R.C. 2505.02 and if applicable,

Civ.R. 54(B). See Children’s Hosp. Med. Ctr. v. Tomaiko, 11th Dist. Portage No. 2011-

P-0103, 2011-Ohio-6838, ¶ 3.

       {¶5}     R.C. 2505.02(B) defines a final order as one of the following:

       {¶6}     “An order is a final order that may be reviewed, affirmed, modified, or

reversed, with or without retrial, when it is one of the following:

       {¶7}     “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

       {¶8}     “(2) An order that affects a substantial right made in a special proceeding or

upon a summary application in an action after judgment;

       {¶9}     “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶10} “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:




                                               2
        {¶11} “(a) The order in effect determines the action with respect to the provisional

remedy and prevents a judgment in the action in favor of the appealing party with respect

to the provisional remedy.

        {¶12} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

        {¶13} “(5) An order that determines that an action may or may not be maintained

as a class action;

        {¶14} “(6) An order determining the constitutionality of any changes to the Revised

Code * * *;

        {¶15} “(7) An order in an appropriation proceeding * * *.”

        {¶16} Here, the trial court’s May 3, 2019 entry simply ordered Kenneth Adams to

produce an original last will and testament, and stated that if one was not filed, the case

would be closed. However, the trial court never issued a subsequent entry closing the

case.

        {¶17} At this juncture, there is no entry issued by the trial court that fits within any

of the categories of R.C. 2505.02. An interlocutory order is simply not a final appealable

order. Since there was no entry dismissing or terminating the case, this appeal has been

prematurely filed. Appellant will have a meaningful and effective remedy by means of an

appeal once a final judgment is reached. See Tomaiko at ¶ 5.

        {¶18} Based upon the foregoing analysis, the judgment of the trial court is not a

final appealable order, and this appeal is dismissed, sua sponte, for lack of jurisdiction.

        {¶19} Appeal dismissed.




                                               3
THOMAS R. WRIGHT, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                             4